       Case 3:18-cv-00296-LRH-CBC Document 87 Filed 08/14/19 Page 1 of 4




1    Robert D. Mitchell (admitted pro hac vice)
     William M. Fischbach III (admitted pro hac vice)
2    Fletcher R. Carpenter (admitted pro hac vice)
     Jason C. Kolbe, Nevada Bar No. 11624
3
     Kevin S. Soderstrom, Nevada Bar No. 10235
4

5    Camelback Esplanade II, Seventh Floor
6    2525 East Camelback Road
     Phoenix, Arizona 85016-4229
7    Telephone: (602) 255-6000
8    Fax: (602) 255-0103
     E-mails: rdm@tblaw.com; wmf@tblaw.com;
9    frc@tblaw.com; jck@tblaw.com; kss@tblaw.com
10
     Counsel for Defendant/Counterclaimant Martin Tripp
11
                             UNITED STATES DISTRICT COURT
12

13                                  DISTRICT OF NEVADA

14                                                   Case No. 3:18-cv-00296-LRH-CBC
     TESLA, INC., a Delaware corporation,
15
                                                     DEFENDANT/COUNTERCLAIMANT
                                 Plaintiff,
16                                                   MARTIN TRIPP’S MOTION TO SEAL
                                                     DAUBERT MOTION TO EXCLUDE
17   vs.
                                                     EXPERT OPINION AND TESTIMONY
18                                                   UNDER LR IA 10-5
     MARTIN TRIPP, an individual,
19
                                 Defendant.
20

21   MARTIN TRIPP, an individual,
22

23
     Counterclaimant,

24
     TESLA, INC., a Delaware corporation,
25

26
     Counterdefendant
27
                                                 1
28
       Case 3:18-cv-00296-LRH-CBC Document 87 Filed 08/14/19 Page 2 of 4




1          Defendant/Counterclaimant Martin Tripp moves to seal his Daubert Motion to
2    Exclude Expert Opinion and Testimony [ECF No. 86] (“Daubert Motion”) filed
3    contemporaneously with this motion. For the reasons below, the Court should deny this
4    motion.
5          Pursuant to ¶ 12 of the October 10, 2018 Protective Order in this case [ECF No. 43],
6    a party may not file any document designated CONFIDENTIAL or CONFIDENTIAL-
7    ATTORNEYS’ EYES ONLY without complying first with LR IA 10-5.
8          Although Tripp files this motion to be in compliance with the Protective Order,
9    nothing in the Daubert Motion warrants sealing. Since the inception of this case, Tesla has
10   abused the Protective Order by lavishly designating anything and everything as
11   CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’ EYES ONLY.                              Tesla even
12   designated its own Rule 26 disclosure statement as CONFIDENTIAL.
13         In this instance, there are three attachments to Tripp’s Daubert Motion that Tesla has
14   designated CONFIDENTIAL: (1) the expert report of Tesla’s damages expert Jeffrey H.
15   Kinrich (Exhibit C to the Daubert Motion); Tesla’s March 8, 2019 Responses to
16   Interrogatories 16 and 22, (Exhibit D to the Daubert Motion); and Kinrich’s Deposition
17   (Exhibit E to the Daubert Motion).
18         Under ¶ 8 of the Protective Order, “A Producing Party may designate Discovery
19   Material as ‘CONFIDENTIAL’ if it contains or reflects confidential, proprietary, and/or
20   commercially sensitive information of any party.”       None of the three exhibits above
21   remotely qualify. The only specific information Tesla has ever identified that might qualify
22   as “proprietary” is the wage information for specific Tesla employees contained in Exhibits
23   1 and 3 to Kinrich’s expert report. While Tripp disputes that such wage information is
24   “confidential, proprietary, and/or commercially sensitive,” Tripp has nevertheless redacted
25   the specific wage information from Exhibits 1 and 3 to Kinrich’s report.
26         Tripp therefore requests that the Court deny this motion to seal.
27
                                                  2
28
     Case 3:18-cv-00296-LRH-CBC Document 87 Filed 08/14/19 Page 3 of 4




1        DATED this 14th day of August, 2019.
2                                        TIFFANY & BOSCO, P.A.

3

4

5                                     By /s/William M. Fischbach III
                                        Robert D. Mitchell
6                                       William M. Fischbach III
                                        Fletcher R. Carpenter
7
                                        Camelback Esplanade II, Seventh Floor
8                                       2525 East Camelback Road
                                        Phoenix, Arizona 85016-4229
9                                       Counsel for Defendant/Counterclaimant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         3
28
       Case 3:18-cv-00296-LRH-CBC Document 87 Filed 08/14/19 Page 4 of 4




1                                       PROOF OF SERVICE
2           I am employed in the County of Maricopa, State of Arizona. I am over the age of 18
3    and not a party to the within action; my business address is Tiffany & Bosco, P.A. 2525 E.
4    Camelback Road, Suite 700, Phoenix, Arizona 85016.
5           On August 14, 2019, I served the following described as:
6           DEFENDANT/COUNTERCLAIMANT MARTIN TRIPP’S MOTION TO
            SEAL
7
            on the following interested parties in this action:
8
        John C. Hueston                                 Joshua A. Sliker
9       Robert N. Klieger                               Jackson Lewis
10      Marshall A. Camp                                300 S. Fourth Street, Suite 900
        Allison Libeu                                   Las Vegas, Nevada 89101
11      Stephen Richards                                Joshua.sliker@jacksonlewis.com
        Hueston Hennigan LLP                            Attorney for Plaintiff/Counterdefendant
12
        620 Newport Center Drive, Suite 1300            Tesla, Inc.
13      Newport Beach, CA 92660
        jhueston@hueston.com;                           Sean P. Gates (admitted pro hac vice)
14      rklieger@hueston.com;                           Douglas J. Beteta (admitted pro hac
15      mcamp@hueston.com;                              vice)
        alibeu@hueston.com;                             Charis Lex, P.C.
16      srichards@hueston.com                           301 N. Lake Ave., Suite 1100
        Attorneys for Plaintiff/Counterdefendant        Pasadena, California 91101
17
        Tesla, Inc.                                     sgates@charislex.com
18                                                      Attorneys for Plaintiff/Counterdefendant
                                                        Tesla, Inc.
19

20   [X] (BY E-MAIL) By transmitting the above documents to the above e-mail addresses.

21   [X] (STATE) I declare under penalty of perjury under the laws of the United States of

22   America that the foregoing is true and correct.

23          EXECUTED on this 14th day of August, 2019 at Phoenix, Arizona.

24

25
                                                         /s/ Kaleigh Stilchen

26

27
                                                    4
28
